Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 1 of 14
      Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 1 of 26 PageID #: 6
                                                                                              FILED
                                                                                           IN CLERK'S OFFICE
                                                                                       US DISTRICT COURT E.D.N.Y.

                                                                                       •     SEP 0 9 2019      *
                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK
                                                                                        BROOKLYN OFFICE


       IRA KLEIMAN, as the personal representative
       of the Estate of David Kleiman, and

       W&K INFO DEFENSE
       RESEARCH, LLC
              Plaintiffs,
                                                                 Main Action Pending in the
                                                                 United States District Court for the
              v.                                                 Southern District of Florida
                                                                 Case No. 9:18-cv-80176-BB
       CRAIG WRIGHT
              Defendant
                                                               DeARCY HALL, J.
                        DECLARATION OF BRENDAN J. SULLIVAN IN SUPPORT OF
                            NON-PARTY BRENDAN J. SULLIVAN'S MOTION TO QUASH


              BRENDAN J. SULLIVAN, declares pursuant to 28 U.S.C. § 1746 and under penalty of

       perjury as follows:

              1.      My name is Brendan J. Sullivan. I am over the age of 18, and I have

       personal knowledge of the facts stated in this declaration. If called to testify, I would

       testify competently about the facts set forth herein.

              2.      I am journalist based in New York whose reporting has focused on technology

       and ciyptocurrency. My work has been published in a number of outlets including Esquire,

       Vice, Interview and Modern Consensus, an online news site whose mission is to cover the

       technology, people, and culture of the cryptocurrency and blockchain world. In this capacity, I

       have covered the pending litigation between the Estate of David Kleiman and W&K Info

       Defense Research, LLC and Craig Wright.

              3.      On August 26, 2019, Mr. Sullivan published an article on Modern Consensus
Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 2 of 14
       Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 2 of 26 PageID #: 7




       entitled "First interview with Craig Wright after judge orders him to pay $5 billion in bitcoin." A

       true and accurate copy of the article is attached to this Declaration as Exhibit A.

               4.         The copy of this article truly and accurately reflects the observations and facts

       contained in it.

               5.         A true and accurate copy of the subpoena I was served with is attached to this

       Declaration as Exhibit B.




                                                               Executed on this 9th day of September, 2019




       #70187578_vl
Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 3 of 14
      Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 3 of 26 PageID #: 8




                            Exhibit A
Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 4 of 14
            Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 4 of 26 PageID #: 9
9/8/2019                 EXCLUSIVE: First interview with Craig Wright afterjudgeordershim to pay $5 billion in bitcoin | Modern Consensus.

                                                          HOME             CRYPTOCURRENCIES ^                           POLITICS             REGL




                                         Mode
                          Consei                                                                      f        *          av        q




                                                                                          Bitcoin

                                                                                          BTC$10f416.12-138.93
                                                                                          -1.32%

                                                                                          Ethereum
                                                                                          ETH$1 71.40-0.78-0.45%
                                                                                          XRP

                                                                                          XRP$0.25 -0.00270 -1.06%
                                                                                          Bitcoin Cash / BCC
                                                                                           BCH$291.07-2.73 0.95%
                                                                                          Litecoin

                                                                                           LTC$65.48 -0.721.11%
                                                                                        About Us
                                                                                        Editorial policy
            Craig Wright Skyping with Modern Consensus'                                 Comments policy
           Brendan Sullivan in 2018. Note the suit of armor.                            Terms & Conditions

                                                                                          Email Address
                                   BITCOIN

                                                                                                                 Subscribe
            EXCLUSIVE: First
             interview with
            Craig Wright after
           judge orders him to
             pay $5 billion in
                             bitcoin
                                                                                                                                               1/11
 https://modema>nsensus.com/cryptocurrendesMc»infe^^
Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 5 of 14
           Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 5 of 26 PageID #: 10
9/8/2019                   EXCLUSIVE: Firstinterviewwith Craig Wrightafter Judge orders him to pay $5 billion in bitcoin | Modem Consensus.


                                                            HOME             CRYPTOCURRENCIES v                          POLITICS             REGl

                                in the nuts'


                  By Brendan Sullivan /August 26,2019

      A           hearing in the Kleiman v. Wright case
                  concluded Monday with the U.S. District                                                                  sfc       0
                  Court for the Southern District of Florida
      rejecting Craig S. Wrights testimony. The judge
      determined that "Satoshi Nakamoto" is a partnership
      of three people, but awarded half of its bitcoin
                                                                                             Bitcoin
      holdings to the Kleiman estate. Craig Wright told
                                                                                             BTC$10,416.12-138.93
      Modern Consensus he "has no choice but to hand                                         -1.32%
      over $5 billion in BTC."                                                               Ethereum

                                                                                             ETH$1 71.40 -0.78 -0.45%
      Because this transfer is happening as an estate                                        XRP
      transfer valued at $5 billion, Ira Kleiman may hove to                                 XRP$0.25 -0.00270 -1.06%
      dump $2 billion in BTC.                                                                Bitcoin Cash / BCC

      The court also awarded Kleiman's estate with the                                       BCH$291.07-2.73 0.95%
                                                                                             Litecoin
      intellectual property associated with the Bitcoin
      software, but none associated with Bitcoin Cash or                                     LTC$65.48 -0.721.11%
      Craig Wright's back-to-basics Bitcoin Satoshi Vision.                              About Us
      According to the suit, Wright and Kleiman mined                                    Editorial policy
                                                                                         Comments policy
      these million bitcoins between 2009 and 2011, which                                Terms ^Conditions
      were said to be stored in a trust called the 'Tulip                                ! Email Address
                                                                                         i
      Trust."
                                                                                                                  Subscribe
      Modern Consensus spoke to Wright by telephone
      today just after he left the Florida courtroom.

       MODERN CONSENSUS: How are ya doing?

       CRAIG WRIGHT: Been better.

       I'll just ask, what does today's ruling actually
       mean for Bitcoin and crypto?

       The judge won't rule on whether I'm Satoshi. But the
       partnership is. So when Dave Kleiman passed, the
       partnership transferred to Ira.

 https://modemconsensus.com/cryptocuiTencies/bitcoln/exdusto^                                                                                   2/11
Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 6 of 14
           Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 6 of 26 PageID #: 11
9/8/2019                 EXCLUSIVE: First interview with Craig Wright after judge orders him to pay $5 billion in bitcoin | Modem Consensus.


                                                           HOME             CRYPTOCURRENCIES ^                            POLITICS             REGL

      BSV, it won't. But the judge ordered me to send just
      under 500,000 BTC over to Ira. Lefs see what it does
      to the market. I wouldn't have tanked the market. I'm
      nice.


      You could flood the market with $5 billion in BTC
                                                                                                                            S\        0
      today, but I'm guessing you won't. You have too
      much in progress on-chain. But what if the chain
      collapses? Presumably the market could tank to
      bad that whoever inherits his BTC would get
      substantially less.                                                                   Bitcoin

                                                                                            BTC$10,416.12-138.93
      I'm just not going to do that.                                                       -1.32%
                                                                                            Ethereum
      I know people think you're a miserable prick. But
                                                                                            ETH$1 71.40 -0.78 -0.45%
      you once told me that you and your wife had
                                                                                           XRP
      decided that this $10 billion fortune was too
      much. You said you worried about what it would
                                                                                            XRP$0.25 -0.00270 -1.06%
                                                                                            Bitcoin Cash / BCC
      do for your kids.
                                                                                            BCH$291 .07-2.73 0.95%
      Ifs fucking scary. Now the kids are going to know                                     Litecoin
      that we have the other $5 billion. And it really sucks.                               LTC$65.48-o.721.11%
      Imagine that (laughs). I had planned to live a long
                                                                                         About Us
      time and hopefully they wouldn't know until they                                   Editorial policy
      were older and we were gone. It could affect their                                 Comments policy
                                                                                         Terms & Conditions
      whole lives.
                                                                                         I Email Address
      Not to get you in hot water with the judge, but it
                                                                                                                  Subscribe
      doesn't sound like anyone thought through what
      this would really mean to just hand over the keys
      to a huge industry.

       No one seems to get that I've made 800 patents in IP
      and more are coming. Just on that I could have raised
      a lot of money. I'm sorry, BTC, but that might be a
      problem. They might have to convince Ira not to
      dump it. I can't convince him not to dump it. Ira has
      to do what Ira has to do. And it wouldn't have been
       me. And I don't need it. He does.



https://modemconsensus.OTnVcrypto(wrTendes/bitOTin/exdusi\^                                                                                      3/11
Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 7 of 14
           Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 7 of 26 PageID #: 12
9/8/2019                  EXCLUSIVE: First interview with Craig Wright after judge orders him to pay $5 billion in bitcoin | Modem Consensus.


                                                            HOME             CRYPTOCURRENCIES ^                            POLITICS             REGL


      from the Tulip Trust. But they can't force Ira to
      sell. Can they?

      He doesn't actually need it but he wants it. Everyone
      might want to start praying, because I complied with
      courts and that might get scary really, really quickly.                                           f         U          Sfc       0
      The courts ruled that Ira inherited the $5 billion. Now
      he has to pay estate tax on that if he wants it.

      Whoa! The estate tax is 40%. Unless Ira has $2
      billion in cash, he will have to dump 2 million BTC                                    Bitcoin

      to pay the taxes.                                                                      BTC$10f416.12-138.93
                                                                                            -1.32%
      Yeah.                                                                                  Ethereum

                                                                                             ETH$171.40 -o.78 -0.45%
      [Editor's note: Dave Kleiman died on April 26, 2013.
                                                                                            XRP
      At the time, bitcoins traded for roughly $5.10. Thus
       the amount in question was valued at Just under $3
                                                                                            XRP$0.25 -0.00270 -1.06%
                                                                                             Bitcoin Cash / BCC
      million, well below the $5 million federal estate tax
       exemption that year.]
                                                                                             BCH$291 .07-2.73 0.95%
                                                                                             Litecoin
      Sorry. I'm just running the number. How are you                                        LTC$65.48-o.721.11%
       feeling after all this?
                                                                                          About Us
       I'mfine, we're going to keep going. But I'll make sure I                           Editorial policy
                                                                                          Comments policy
       keep supporting it. I can't help.                                                  Terms & Conditions
                                                                                          \ Email Address
      But how will you actually get the money? We've
      talked over the years and I've always tried to                                                               Subscribe
       respect your privacy. Just because ifs none of my
       business how much someone else is holding. But
       now you'll have to break the Tulip Trust to
      transfer the coins.

       If the court makes an order, I will comply with the
       order. And the court has made an order. Ifs that
       simple.

       So this affects the so-called "Satoshi Blocks" of
       unmoved bitcoins in the blockchain. The block
       rewards from when 50 bitcoins were issued for

 https://niodemconsensus.com/cryptocurrendes/bitcoin/exdusi^                                                                                      4/11
 Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 8 of 14
           Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 8 of 26 PageID #: 13
9/8/2019
                     EXCLUSIVE: First interview with Craig Wright after judge orders him to pay $5 billion in bitcoin | Modem Consensus.

                                                           HOME            CRYPTOCURRENCIES v                        POLITICS              REGL


      Not at least, just under half. Because they'll have to
      come out of partnership. I spent more money on the
      project than Dave, so I will rule on that and
      effectively Ira will get maybe 480,000 BTC.
                                                                                                                       &         0
      And again, shouldn't that include the BTC, BCH,
      and BSV and every other fork of Bitcoin? All of
      those had to replicate the original blockchain
      starting from zero.
                                                                                          Bitcoin
     According to the judge ifs only from before Dave
                                                                                          BTC$10,416.12-138.93
      died, so only BTC. Sorry BTC.                                                       -1.32%
                                                                                          Ethereum
     Wow. I'm sorry. This just isn't the outcome that
      anybody wanted. I've even heard you tell me how
                                                                                          ETH$1 71.40 -0.78 -0.45%
                                                                                          XRP
      you wanted to destroy BTC or BCH because they
      forked away from your plan. They always seemed                                      XRP$0.25 -0.00270 -1.06%
                                                                                          Bitcoin Cash / BCC
      to win      out     before.      But this       could tank the
      markets.                                                                            BCH$291.07-2.73 0.95%
                                                                                          Litecoin
      Everyone wants to hate on me. This is the result. If                                LTC$65.48 -o.721.11 %
     you'd left me alone, I would have sat on my fucking
                                                                                      About Us
     money and you wouldn't have to worry. And the                                    Editorial policy
      biggest whale ever has to dump because he has to                                Comments policy
                                                                                      Terms & Conditions
      pay tax. Ifs not a transfer. Florida has an estate tax.
                                                                                          Email Address
     Trust me. This is not an outcome I would have liked. I
      own a lot of BTC. Dave should have owned 320,000
                                                                                                             Subscribe
     and I should have had 800,000 and now ifs 50/50. At                              •
     the end of the day, thafs not a good thing for BTC.

      [Editor's note: Florida eliminated its estate tax after
      2005.]

      I know you can be a little combative but you
      never wished ill on the others. Yet this is beyond
     good and bad.
                                                                                                                            4


     Trust me. Everyone makes me look like a mean
     asshole. I might have been a prick, but I was the prick
     who was withholding. I could have tanked the market
https://modemconsensus.com/cryptocurrendes/bitcoin/exclus^                                                                                  5/11
 Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 9 of 14
       Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 9 of 26 PageID #: 14
9/8/2019                 EXCLUSIVE: First interview with Craig Wright after judge orders him topay $5billion in bitcoin | Modem Consensus.

                                                          HOME             CRYPTOCURRENCIES >/                          POLITICS             REGL


      This goes back to the original Bitcoin whitepaper
      and the problem of the "selfish miner." Someone
      could ruin the blockchain, but it would be more
      profitable to play by the rules and make some
      money along the way. Dave doesn't have a                                                                            3\        0
      choice. He has to sell to get any value. But by
     selling, he could destroy the whole crypto
     economy. Where BTC goes, so goes the whole
      market. And anybody still trying to raise money
                                                                                          Bitcoin
     with an ICO.
                                                                                          BTC$10,416.12-138.93
                                                                                         -1.32%
     Yes. And I tried to tell people and they tried to make
                                                                                          Ethereum
      me out to be a total prick. I sat on $10 billion and
     didn't touch it. And this was happens. When you find                                 ETH$171.40-o.78-o.45%
                                                                                         XRP
     a find a gorilla, don't kick it in the nuts.
                                                                                          XRP$0.25 -0.00270 -1.06%
      Haha. I'm sorry to be laughing. This could be the                                   Bitcoin Cash / BCC
     worst day of your life.                                                              BCH$291.07-2.73 0.95%
                                                                                          Litecoin
     This is not the worst day in my life. My grandfather
     died, that was worse. This was just money. This is                                   LTC$65.48 -o.721.11%
     just money. Dave died, that was a worse day for me,                               About Us
     because I lost a friend and a partner.                                            Editorial policy
                                                                                       Comments policy
                                                                                       Terms.&Conditions
     Bitcoin took off while the world fell into recession
     in 2009. Now we're facing another one and it                                      ! Email Address
     could take down the whole market.
                                                                                                               Subscribe

     I'm the asshole who keeps inventing things that other
     people need. I'm not the good media personality.
     You think I'm gonna complain because I only get to
     keep $6 billion?And I'm the only surviving member of
     Satoshi? The judge ruled it was a partnership. I'm the
     asshole Satoshi. And Dave was the nice one. So have
     a nice day.

     [Note: A transcription error in at one point in an
      earlier version of this story identified Ira Kleiman as
      Dave Kleiman.]

https://modemconsensus.rom/cryptocun^ndesMrolri/exd                                                                                           6/11
Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 10 of
                                       14
           Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 10 of 26 PageID #: 15
9/8/2019                      EXCLUSIVE: First interview with Craig Wright after judge orders him to pay $5 billionin bitcoin | Modem Consensus.


                                                                HOME             CRYPTOCURRENCIES                    v        POLITICS             REGl


           Craig Wright        Dave Kleiman            estate taxes

           Florida        Ira Kleiman       Satoshi Nakamoto



                                                   f     *     CD     in     t    ©

                                                                                                                                Sv        Q




                                                                                                Bitcoin

                            BRENDAN SULLIVAN                                                    BTC$10f416.12-i38.93
                                                                                                -1.32%
                                             y
                                                                                                Ethereum
       Brendan Sullivan is a writer, producer, and author of
                                                                                                ETH$171.40-0.78-0.45%
         the memoir Rivington Was Ours: Lady Gaga, the
                                                                                                XRP
              Lower East Side, and the Prime of Our Lives.
                                                                                                XRP$0.25 -0.00270 -1.06%
       Disclosure: he owns cryptocurrencies. Follow him on
                                                                                                Bitcoin Cash / BCC
                                         Twitter.
                                                                                                BCH$291 .07-2.73 0.95%
                                                                                                Litecoin

                                                                                                LTC$65.48 -o.721.11%
                             YOU MAY ALSO LIKE                                               About Us
                                                                                             Editorial policy
      ^•••^•^^1                     piHiflPIHH                 I                             Comments policy
      ••                            o^JI^H I                                                 Terms & Conditions.

      •91                           IPkH^^kI                   I                             : Email Address


      Bitcoin                       Comedian                   jVfore                                                    Subscribe

      tycoon goofs                  accurately                 .Dointless
       on author,                   portrays                   jDitcoin price
       leading to                   bitcoin                    ,predictions

       $1.6 million                 fanboys                     «ire here just
       in donations                 with painful                jin time for
       December 15,2017
                                    precision                   :2018
                                    December 21,2017                                                                                   y\
                                                                December 27,2017




                                                                                                                                                     7/11
 https://modemconsensus.<»m/cryptoajrren^
Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 11 of
                                       14
           Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 11 of 26 PageID #: 16
9/8/2019                 EXCLUSIVE:First interview with Craig Wright after judge orders him to pay $5 billionin bitcoin | Modem Consensus.


                                                           HOME            CRYPTOCURRENCIES ~                           POLITICS             REGl

      C> Recommend 1                 53 Tweet      f Share

                                                             Sort by Best •



           Join the discussion.


      log in with                                                                                                         Sv        Q




      OR SIGN UP WITH DISQUS (?)
      i Name                                                                              Bitcoin

                                                                                          BTC$10,416.12-138.93
                                                                                          -1.32%
                  disqus_eEt4mwEjx8 • 13 days ago • edited
                                                                                          Ethereum
                  Lying piece of trash. I bet he can't even move
                  those coins.
                                                                                          ETH$171.40 -o.78 -o.45%
                  5 a,   v    . Reply • Share>                                            XRP

                                                                                          XRP$0.25 -0.00270 -1.06%
                  Cheyno Mdingi • 13 days ago • edited                                    Bitcoin Cash / BCC
                  What hot garbage. Interviewer not only takes                            BCH$291.07 -2.73 0.95%
                  this fraud seriously, most of these interview
                                                                                          Litecoin
                  questions sound like they could have been
                  written by Craig himself ©                                               LTC$65.48 -o.721.11%
                  5 a    \/ . Reply • Share>                                            About Us
                                                                                       Editorial policy
                          Brandon Davis         Cheyno Mdingi                          Comments policy
                    t     • 13 days ago                                                Terms & Conditions
                          HOW?                                                            Email Address
                          ^      v   • Reply • Share)
                                                                                                                Subscribe
                  matty • 11 days ago

       1          The thing Ithink most people have missed
                  here (but i doubt the lawyers have) is
                  "ownership interest in the partnership's bitcoin,
                  and any assets traceable to them"
                  to be clear, i'm no lawyer, but this to me easily
                  brodens the loot to include the same coins on
                  BSV or any forks of BTC
                  1 /\   v    . Reply • Share)


                  test* 12 days ago
                  I "The judge determined that "Satoshi
                    Nakamoto" is a partnership of three
                                                                                                                                               8/11
https:/Anodemconseiwus.comtaypto^
Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 12 of
                                       14
           Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 12 of 26 PageID #: 17
9/8/2019                 EXCLUSIVE: First interviewwith Craig Wrightafter judge orders him to pay $5 billion in bitcoin | Modem Consensus.


                                                           HOME            CRYPTOCURRENCIES v                           POLITICS             REGl

                The Judge determined -nothing- of the damn
                sort. Verbatim:
                "..the Court is not required to decide, and does
                not decide, whether Defendant Dr. Craig
                Wright is Satoshi Nakamoto, the inventor of
                the Bitcoin cybercurrency (...) For purposes of
                                                                                                                          S\        Q
                this proceeding, the Court accepts Dr. Wright's
                representation that he controlled (directly or
                indirectly) some bitcoin.."
                That was literally the FIRST POINT made, and
                that for good reason. NOWHERE is there a
                                                                                          Bitcoin
                determination, 'Satoshi' is a partnership, single
                 entity or alien ayylmao. Kindly STOP                                     BTC$10,416.12 -138.93
                                                                                          -1.32%
                 spreading nChain bull, thanks.
                 1 *     v    • Reply • Share>                                            Ethereum
                                                                                          ETH$171.40-0.78-0.45%
                 ecoinomist • 13 days ago                                                 XRP
                What a load of trash, you state Ira has to dump                           XRP$0.25 -0.00270 -1.06%
                 2M BTC (cannot even be a typo), which would
                                                                                          Bitcoin Cash / BCC
                 be 4x the amount he is owed. Still, his tax bill
                 from this will be exactly $0, as the Tullip Trust                         BCH$291.07 -2.73 0.95%
                 does not exist except for inside the fraud that                          Litecoin
                 is CSWs head                                                              LTC$65.48-o.721.11%
                 1 a.    v    • Reply • Share>
                                                                                        About Us
                                                                                        Editorial policy
                 Andy 13 days ago
                                                                                        Comments policy
                 So now he is big lover of BTC ? I thought that                        Terms & Conditions
                 he will sell every BTC in 2020 for charity and to                        Email Address
                 support other (BSV) projects.
                 1 a     v    . Reply • Share)                                                                   Subscribe


                  &k      Brandon Davis * Andy • 13 days ago
                 4B&& Lover of BTC? No he hates BTC...
                          ^     v   . Reply • Share)


                 philip • 11 days ago
                 This isn't journalism, this is PR. Wonder how
                 much Craig paid for this "interview"?
                 1 a      v   • Reply • Share)


                 matty • 5 days ago
                 Wow, this article did not age well...
                 "If the court makes an order, I will comply with
https://modemconsensus.com/crypto(^rrendes/bitato^^                                                                                            9/11
Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 13 of
                                       14
           Case 1:19-mc-02303-LDH Document 1-3 Filed 09/09/19 Page 13 of 26 PageID #: 18
9/8/2019                    EXCLUSIVE: First interview with Craig Wrightafter judge orders him to pay $5 billion in bitcoin | Modem Consensus.


                                                              HOME            CRYPTOCURRENCIES ~                            POLITICS             REGL

                quicKiy.... an wen, us oraig....
                +>      v   . Reply • Share)


                Andy Soze • 12 days ago
                Oh my god! Craig mak3 me sooo sick and
                want to puke at him! The man is a liar!!! Im
                sooooo glad he will not be getting any coins at
                all!!
                •a.     v   • Reply • Share)


                Moln&r Kriszti£n • 12 days ago
                Nothing to dump on the market, because there
                are no coins. Or if there are, they don't have
                the keys to access them. It's a scam, together
                with this interview. Don't believe a word.
                *>      v    . Reply • Share)


                UltraRik • 13 days ago
                no video?
                *>      v    • Reply • Share)


                Dave Dann • 13 days ago
                The market will buy it up
                •v      v    • Reply • Share)
                                                                                           About Us
                            Chef *¥ Dave Dann • 13 days ago                                Editorial policy
                                                                                           Comments policy
                            The moment those coins move you will                           Terms & Conditions
                            see panic. At the moment no one                                Privacy Policy
                            believes Tulip Trust etc exists, as soon                       Advertising
                                                                                            Newsletter
                            as those coins move you will start to
                            see panic.
                             2 a.     s/ • Reply • Share)


                                       John * Chef • 12 days ago
                                       you're still new here.... Craig




       ea of Reeds


 https://modemconsensus.com/cryptocurrenciesMwin/exclus^                                                                                           10/11
  Case 9:18-cv-80176-BB Document 590-17 Entered on FLSD Docket 06/19/2020 Page 14 of
      Case 1:19-mc-02303-LDH Document 1-3 14
                                           Filed 09/09/19 Page 14 of 26 PageID #: 19
9/8/2019                    EXCLUSIVE: First interview with Craig Wright after judge orders him to pay $5 billion in bitcoin |Modem Consensus.

                                                              HOME             CRYPTOCURRENCIES ^                           POLITICS             REGL




        About Us | Editorial policy | Comments policy | Terms &Conditions |                                  © 2019 Modern Consensus
                            Privacy Policy | Advertising | Newsletter




                                                                                           About Us
                                                                                           Editorial policy
                                                                                           Comments policy
                                                                                           Terms & Conditions
                                                                                           Privacy Policy
                                                                                           Advertising
                                                                                           Newsletter




https://modemconsensus.com/cryptocurTendes/bitcoin/exdusive-interview-with-cralg-wright-Just-after-ort                                            11/11
